NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 20a0041n.06

                                            No. 19-5484


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 KEITH E. HARNESS and KARI MARCUM                          )                        FILED
 HARNESS                                                   )                  Jan 23, 2020
                                                           )              DEBORAH S. HUNT, Clerk
         Plaintiffs-Appellants,                            )
                                                           )
                                                                   ON APPEAL FROM THE
 v.                                                        )
                                                                   UNITED STATES DISTRICT
                                                           )
                                                                   COURT FOR THE EASTERN
 JOHNATHAN P. TAFT and RAYMOND E.                          )
                                                                   DISTRICT OF KENTUCKY
 TOWNSEND                                                  )
                                                           )
         Defendants-Appellees.                             )




BEFORE:        ROGERS, KETHLEDGE, and LARSEN, Circuit Judges.

       ROGERS, Circuit Judge. This diversity tort suit was brought twice, and dismissed twice.

The first time it was dismissed without prejudice because counsel failed to file a status report or

comply with the civil rules governing service of process. The second time the district court

dismissed the tort claim as time-barred under the Kentucky statute of limitations. The latter order

also prohibited plaintiffs’ attorney, John Mahin, from practicing law in the U.S. District Court for

the Eastern District of Kentucky for two years, based on a state disciplinary order. Plaintiffs filed

a “Motion to Reconsider,” relying on several instances where Mr. Mahin failed to receive notices

from the district court, and arguing that the underlying state disciplinary order had been stayed.

The district court denied the reconsideration motion, and plaintiffs appeal.           Although it is

unfortunate that plaintiffs’ counsel did not receive some of the district court’s notices, and that the
No. 19-5484, Harness, et al. v. Taft, et al.


district court never addressed plaintiffs’ counsel’s argument regarding a stay of the state discipline,

plaintiffs are entitled to no relief on this appeal. First, plaintiffs never appealed from the dismissal

of the first complaint, nor timely sought relief under Rule 60(b) for relief from that order. Second,

the re-filed complaint was clearly time-barred under Kentucky law. Third, the notice of appeal

does not give us jurisdiction to review the district court’s attorney practice order.

        Plaintiffs originally filed their complaint on March 10, 2017, seeking damages for harm

suffered as a result of a traffic accident that occurred on March 11, 2015. On August 7, 2017, the

district court ordered plaintiffs to show cause why the case should not be dismissed for failure to

timely serve the defendants and ordered plaintiffs to file a status report regarding service of process

by August 28, 2017. Plaintiffs’ counsel, in 2019, filed an affidavit saying he never received that

order. After plaintiffs failed to file anything by the August 28, 2017, deadline, the court dismissed

plaintiffs’ complaint without prejudice on September 7, 2017, for failure to comply with the court’s

order to file a status report and failure to timely serve defendants pursuant to Federal Rule of Civil

Procedure 4(m). Plaintiffs received notice of that order, but did not file a notice of appeal from

that order.

        Nearly one year later, on September 6, 2018, plaintiffs re-filed their complaint. The

signature block contained attorney Mr. Mahin’s new address. On September 11, the court ordered

plaintiffs to show cause within twenty days why the matter should not be dismissed as untimely

under the statute of limitations governing personal injury claims under Kentucky law. This order

was mailed to Mr. Mahin’s old address and returned to the court with a yellow post office sticker

showing Mr. Mahin’s new address. On September 19, the court ordered plaintiffs to show cause

by October 1, 2018, for failure to comply with the local rules requiring counsel to apply for

admission pro hac vice. The court also took judicial notice in the September 19 order that



                                                  -2-
No. 19-5484, Harness, et al. v. Taft, et al.


plaintiffs’ counsel, Mr. Mahin, had been suspended in Ohio for professional misconduct. The

September 19 order was also mailed to Mr. Mahin’s previous address, and returned to the court

with a yellow sticker showing Mr. Mahin’s new address. After plaintiffs again failed to comply

with the court’s order, the court on October 3, 2018, set a show cause hearing for October 12,

2018. The court ordered Mr. Mahin to show cause “(1) why he should not forfeit his right to

practice law before this Court for his suspension in Ohio; (2) why the Court should not dismiss

this case with prejudice for his persistent failure to comply with the Court’s Orders; and (3) why

he should not be referred to the Ohio Office of Disciplinary Counsel for further review and for

consideration of disciplinary action.” Once again this was mailed to Mr. Mahin’s old address and

returned with a yellow sticker reflecting his new address. When plaintiffs failed to appear at this

hearing, the district court, on October 12, 2018, again dismissed the complaint. While noting that

Mr. Mahin was not present for the hearing and that Mr. Mahin had failed to show cause why the

case should not be dismissed, the court ordered that the re-filed complaint “is dismissed as

Plaintiffs have not demonstrated that their complaint was filed within the applicable statute of

limitations.” Also, the court ordered that Mr. Mahin be prohibited from practicing in the United

States District Court for the Eastern District of Kentucky for two years pursuant to Local Rule

83.3(b)(2) because the court determined that Mr. Mahin had been suspended from practicing law

in Ohio for two years, during which time he filed the original complaint in this case. Notice of the

court’s October 12 order was also mailed to Mr. Mahin’s old address and returned with a sticker

reflecting his new address, but plaintiffs admit that they eventually received notice of the order.

No appeal was filed from the order.

       Five months later, on March 15, 2019, plaintiffs submitted a motion for reconsideration of

the court’s decision to dismiss the case, contending that counsel never received the court’s orders



                                                -3-
No. 19-5484, Harness, et al. v. Taft, et al.


of August 7, 2017, and October 3, 2018.1 The court denied this motion on April 5, 2019. The

court determined that Mr. Mahin did not alert the court to his change in address, failed to become

admitted pro hac vice in a timely manner so that he could have received orders electronically, and

did not make any effort to follow up with the court regarding the status of plaintiffs’ case. Further,

the court was not persuaded that even had Mr. Mahin properly updated the court with his change

of address, as Mr. Mahin alleged, that the final resolution of the case would be any different

because the second complaint was “almost certainly time-barred because it was filed more than

two years after Plaintiffs’ alleged injuries occurred.”

         Plaintiffs have appealed the district court’s denial of the motion for reconsideration.

Plaintiffs assert that the district court abused its discretion in denying their motion to reconsider

the dismissal of their complaints. Plaintiffs contend that the first complaint should not have been

dismissed because counsel never received the court’s August 7, 2017, order, so he was unaware

the court was seeking information from him regarding service of process. Plaintiffs also contend

that the second complaint should not have been dismissed because counsel never received the

court’s October 3, 2018, order: it was mailed to counsel’s prior address instead of the new address

listed on the second complaint, so he was again unaware of the court’s order to appear and show

cause. Further, plaintiffs argue that the district court erred in denying their motion to reconsider

counsel’s suspension from practicing in the Eastern District of Kentucky because the second year

of counsel’s two-year suspension from practicing law in Ohio had been stayed and counsel had

been reinstated on November 14, 2016—before the first suit in this case was filed. Plaintiffs assert

that the court’s application of the provision in the local rules permitting reciprocal discipline was

therefore incorrect.


1
 Plaintiffs mistakenly refer to the court’s August 7, 2017, order as having been issued on September 17, 2017, in their
motion for reconsideration, but cite the correct document number.

                                                         -4-
No. 19-5484, Harness, et al. v. Taft, et al.


         First, we need not address who is at fault in not getting the various court notices to Mr.

Mahin. Regardless of whether counsel received the orders in the mail, he was obligated to monitor

the court’s docket. See Yeschick v. Mineta, 675 F.3d 622, 630 (6th Cir. 2012); Kuhn v. Sulzer

Orthopedics, Inc., 498 F.3d 365, 370–71 (6th Cir. 2007). Parties have an independent obligation

to monitor all developments in an ongoing case and cannot rely on the clerk’s office to fulfill this

responsibility for them. Counsel has an “affirmative duty to monitor the dockets to keep apprised

of the entry of orders.” Yeschick, 675 F.3d at 629–31.

         In any event, plaintiffs failed to seek timely relief from the first dismissal order, and the

second dismissal order is independently supported by the statute of limitations.

         Plaintiffs never filed anything after the first dismissal until more than eleven months

afterward. Mr. Mahin agrees that he received notice of the first dismissal order, and even if he had

not, the rules of appellate procedure provide that even when a party does not receive notice of a

judgment, a motion to reopen the time for appeal cannot extend beyond 180 days after the

judgment. Fed. R. App. P. 4(a)(6)(B). The only way to challenge the first dismissal, then, is

through a motion under Federal Rule of Civil Procedure 60(b). Plaintiffs now characterize the

March 15, 2019, “Motion to Reconsider” in part as a Rule 60(b) motion to obtain relief from the

September 7, 2017, dismissal. The motion did not cite Rule 60 or indicate which subsection of

Rule 60(b) supported reconsideration.2 Rule 60(b)(1) permits relief for “mistake, inadvertence,

surprise, or excusable neglect,” but reliance on that provision is clearly time-barred because a Rule

60(b)(1) motion must be made no more than one year after the entry of the judgment or order. Fed.



2
 The motion at the outset asks the court to reconsider the September 7, 2017, order, but aside from stating that counsel
never received the preceding court order of August 7, 2017 (which plaintiffs mistakenly refer to as the September 17,
2017, order), nothing in the motion supports relief from the September 7, 2017, dismissal. The remainder of the
motion deals with later developments stated to support the motion’s request for reconsideration of the court’s later
order of October 3, 2018. In a concluding sentence, plaintiffs “respectfully requested that Plaintiff’s cause of action
not be dismissed due to strictly clerical error.”

                                                          -5-
No. 19-5484, Harness, et al. v. Taft, et al.


R. Civ. P. 60(c)(1). Here, the motion for reconsideration was filed on March 15, 2019, over

15 months later than the September 2017 order. On appeal, plaintiffs rely on Rule 60(b)(6), which

provides for relief for “any other reason.” But Rule 60(b)(6) is applicable “only in exceptional or

extraordinary circumstances which are not addressed by the first five numbered clauses of the

Rule,” McDowell v. Dynamics Corp. of Am., 931 F.2d 380, 383 (6th Cir. 1991) (quoting Hopper

v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir. 1989)), and plaintiffs provide no

legal support for the applicability of that residual provision to a case like this one.

       Treating the motion for reconsideration as a request for Rule 60(b) relief from the second

dismissal also does not help plaintiffs, most clearly for a different reason. Although plaintiffs’

counsel seeks to excuse his nonappearance at the show-cause hearing, the tort claim by the

operative terms of the order was dismissed not for that procedural reason but because the complaint

was filed too late under the two-year Kentucky statute of limitations. In denying the motion of

reconsideration, the district court relied in the alternative on this time bar. Plaintiffs’ brief on

appeal does not make any argument that the re-filed complaint was not time-barred. Rule 60(b)

relief was accordingly properly denied with respect to the claim dismissal for that reason alone,

and there is, accordingly, no need to address the district court’s rejection of counsel’s reasons for

not showing up at the hearing.

       Second, we lack jurisdiction to consider plaintiffs’ claim that the district court erred in

sanctioning their attorney. Plaintiffs do not have an interest implicated by the sanction issued

against their counsel. Plaintiffs’ counsel, Mr. Mahin, is the party aggrieved by the sanction.

However, Mr. Mahin did not pursue this appeal on his own behalf. Federal Rule of Appellate

Procedure 3(c) requires that the notice of appeal “specify the party or parties taking the appeal by

naming each one in the caption or body of the notice.” Strict adherence to this rule has been



                                                  -6-
No. 19-5484, Harness, et al. v. Taft, et al.


liberalized by the addition of a provision declaring that an appeal “must not be dismissed . . . for

failure to name a party whose intent to appeal is otherwise clear from the notice [of appeal].” Fed.

R. App. P. 3(c)(4). However, the notice of appeal in this case does not indicate that Mr. Mahin

intended to appeal the sanction against him. Instead, the notice of appeal stated solely that Keith

Harness, one of the plaintiffs, intended to appeal the district court’s order entered on April 5, 2019,

referred to as “Order Dismissing the Plaintiff’s Case.” The district court’s April 5, 2019, order

focused entirely on the court’s two previous dismissals of the complaints and ultimately denied

plaintiffs’ motion to reconsider dismissal. Mr. Mahin now contends in appellants’ brief that the

motion for reconsideration also challenged the sanction against him, but that the April 5 order

denying the motion ignored this argument. The motion for reconsideration does discuss why Mr.

Mahin believes the sanction was improper, but it is not entirely clear that the motion was

challenging anything other than the district court’s dismissal of the complaints. More importantly,

the notice of appeal never states that the appeal intends to challenge the district court’s sanction

against Mr. Mahin. Accordingly, although we have jurisdiction over an appeal from a sanctioned

attorney when the attorney clearly demonstrates his intent to appeal the sanction in the notice of

appeal, this is not the case here. See Maerki v. Wilson, 128 F.3d 1005, 1006–08 (6th Cir. 1997).

Thus, we do not have jurisdiction to hear Mr. Mahin’s appeal from the district court’s sanction

against him. Plaintiffs’ appeal from the sanction order is therefore dismissed. This decision is

without prejudice to any relief Mr. Mahin may properly seek from any ongoing restriction of his

practice in the Eastern District of Kentucky.

       For the reasons stated above, we affirm the judgment of the district court denying plaintiffs’

motion to reconsider the dismissal of their complaints and dismiss plaintiffs’ appeal of the district

court’s sanction against their counsel.



                                                 -7-